ON REHEARING. -Smith, J. Upon petition for .rehearing it is now stipulated that there was no uncertainty about the roads to be improved; that the roads were accurately described in the petition for the establishment of the district, and upon the plats showing the proposed improvement, which were attached to and made -a part of the petitions, and that the -agreed -statement was prepared for the purpose of shortening the record upon the appeal to this court. We are now -asked to decide the case which the parties say was tried below. Three grounds for reversal of the judgment of the lower -court are presented and urged by appellants in this appeal. The first raises the question of the power of the Legislature to grant road improvement districts authority to build -or -construct roads which thereafter will become county roads. The -second raises the question of the power of the Legislature to authorize the -creation -of road improvement districts based upon a petition containing the signatures of a majority in numbers only of the owners -of land within the proposed improvement district. The third raises the question of the authority of th-e county -court to include and assess town property for the purpose -of building or improving roads out in the county and without the corporate -limits of the town. The proposed district embraces only a small part of Lonoke County. It appears from the agreed statement of facts that the 'district lies wholly within township 1 south, range 9 west, and does not include the whole of that township. No attempt is made to show that the roads to be improved are too numerous, diverse or independent, or too remote from each other, to be embraced in ■one district and sustained by local .assessments. Road Imp. Dist. v. Glover, 89 Ark. 513. We discuss the questions involved in the order of their presentation.  (3) It is first contended that the proceeding is void because its purpose is to authorize the construction of new roads. If such is its purpose, then the proceedings are void. In the case of Road Imp. Dist. v. Glover, supra, it was held that road improvement districts could not be formed and authorized to lay out .and establish new public roads and impose upon the county court the duty to maintain them. The agreed statement, however, does not show any purpose to lay out and 'establish new roads and impose 'the burden of their maintenance on the county court; but it is recited that the purpose of the 'district is to improve certain of the public roads within the limits of the district. At another place in the agreed statement the roads are referred to as county roads, and we can not assume in the face of this stipulation that it is proposed to improve roads upon which the rights of the public have ■not already become fixed .and the supervision and care of which has not already been assumed by the county court.  (4) The second ground of attack is that the petition ■does not contain a majority in value of the property owners, and that the Legislature can not authorize the establishment of an improvement district unless this assent is first secured. The act authorizes the creation of the proposed district upon the petition of a majority in value, acreage or numbers of 'the property owners, and it is agreed that ,a majority in number have, signed the petition. This question was considered in the case of Butler v. Board of Directors Fourche Drainage Dist., 99 Ark. 100. There an improvement district was established for the purpose of draining Fourche bottoms and certain contiguous territory. The boundary of the district included the whole of the .city of Little Bock, and several adjoining townships outside of the city. As originally enacted, the act provided that the consent of a majority in value of the property owners should be .secured. But the act was subsequently amended to dispense with this requirement, and it was insisted that this amendment rendered the act unconstitutional. The ¡court did not take this view, however, and decided that the constitutional requirement that assessments .on real property for local improvements in towns and cities ¡shall “be 'based upon the consent of a majority in value of the property holders owning property adjoining the locality to be affected” (article 19, section 27), does not forbid the creation in good faith of an improvement district lying partly within and partly without a city or town, without requiring the consent of a majority of the urban property owners within the district. In the opinion in that case it was .said: “We are of the opinion that the above-quoted provision of the Constitution” (article 19, section 27, which requires the consent of the owners of a majority in value of the property adjoining the locality to be affected within the town or city in which the proposed improvement is located), “applies only to assessments for improvements purely local to a municipality, ¡and not to local improvements covering wider territory, even though a part or all of the municipality be included therein. An improvement district like this, covering territory both in and out of a municipal corporation, does not fall within either the letter or the spirit of the constitutional provision. It is not a local improvement in a town or city, and therefore not within the letter of the constitutional prohibition. It is not within its spirit, for, there being no inhibition upon the creation of districts outside of cities or towns, there is no reason for construing the provision to mean that the consent of the property owners inside of the city or town must be obtained, whilst the wishes of the property owners in the same district outside of the city or town may be ignored. It is obvious that the framers of the Constitution did not have in mind a provision which would operate upon lands in one part of .an improvement district and not upon lands in other parts. The principle of uniformity would be violated if that be the proper construction of the provision, for many a local improvement, such ,as a drainage or levee district, affecting alike lands inside and outside of cities and towns, would be frustrated by the urban property owners withholding consent. Property outside of the city or town could not be taxed for the benefit of the property inside thereof, and thus the whole scheme would be defeated and suburban property left without means for improvement.” See also Less Land Co. v. Fender, 119 Ark. 21, 173 S. W. 407; Burton v. Chicago Mill & Lbr. Co., 106 Ark. 296; Grassy Slough Drainage Dist. v. National Box Co., 111 Ark. 144; Board of Dir. Jefferson County Bridge Dist. v. Collier, 104 Ark. 425; Shibley v. Fort Smith & Van Buren Bridge Dist., 96 Ark. 410.  (5) ■ It is urged that the county court had no authority to include and assess property in the town of Keo, because no part of the improvement was to be constructed within the limits of that town, and for the further reason (that the town council of Keo has exclusive jurisdiction over its streets. In answer to this contention, it may be said that the improvement district is not undertaking to take control of the streets of that town, and we need not decide, therefore, whether it could do so. Upon the contrary, one of the grounds of appellant’s attack is that none of the streets of that town are to be improved, but that all revenues derived from the .assessments against the property in the town will be expended on roads lying without its limits. But this fact can not defeat the district. It can only be considered in determining what benefits will be derived by property within the corporate limits. If no benefits are derived by the town property from the improvement, then no assessments can be levied against that property. But if there are betterments, as that term has been defined in a number of cases, then the town property should pay its just pro rata of the cost of the improvement. Many cases discuss the theory of such assessments, but we need not review them here, as no quetion is made a;s to the manner of assessing, iior of the amount of the assessment, hut only as to the right to mate any .assessment, and the determination of that question is one of fact not presented by this record. The judgment of this court heretofore rendered reversing this case will 'be set aside, and the judgment of the court below will he affirmed.-